Citation Nr: 1236297	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-40 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals on appeal from rating decisions dated in December 2008 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The record shows that the Veteran was informed of a scheduled Board hearing at the RO in August 2012 pursuant to his request for such a hearing, but that he failed to report to the hearing.  

Although the Veteran initiated an appeal of rating decisions that denied service connection for sleep apnea and an increase rating for PTSD, he did not file a substantive appeal following the issuance of statements of the case.  Accordingly, these issues have not been perfected for appellate review and will not be further addressed.  See 38 C.F.R. §§ 20.200-20.202.   



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board through his representative, in August 2012, that he wished to withdraw from his appeal the issue of service connection for hypertension.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). The Veteran's representative withdrew the Veteran's claim for service connection for hypertension in writing in August 2012, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for hypertension.  This issue is, therefore, dismissed.



ORDER

The appeal as to entitlement to service connection for hypertension is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


